        Case 2:16-md-02724-CMR Document 1133 Filed 10/18/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS
PRICING ANTITRUST LITIGATION                        MDL NO. 2724

                                                    16-MD-2724
THIS DOCUMENT RELATES TO:
ALL ACTIONS
                                                    HON. CYNTHIA M. RUFE


                        JOINT PROPOSED AGENDA FOR
               OCTOBER 25, 2019 LEADERSHIP STATUS CONFERENCE

        Pursuant to Pretrial Order No. 102 (MDL Doc. No. 1127), Liaison Counsel hereby

submit this proposed agenda of items to be brought before the Court at the Leadership Status

Conference scheduled for October 25, 2019, at 10:30 am:

   1.      Status of Discovery

   2.      Plaintiffs’ Request for Entry of a Second Order and Protocol Implementing the
           Court’s November 14, 2018 Order Regarding Private Plaintiffs’ Motion for Access


Dated: October 18, 2019                           Respectfully submitted:

/s/ Roberta D. Liebenberg                          /s/ Dianne M. Nast
Roberta D. Liebenberg                             Dianne M. Nast
FINE, KAPLAN AND BLACK, R.P.C.                    NASTLAW LLC
One South Broad Street, 23rd Floor                1101 Market Street, Suite 2801
Philadelphia, PA 19107                            Philadelphia, PA 19107
215-567-6565                                      215-923-9300
rliebenberg@finekaplan.com                        dnast@nastlaw.com

Liaison and Lead Counsel for the End-Payer Liaison and Lead Counsel for the Direct
Plaintiffs                                 Purchaser Plaintiffs


/s/ W. Joseph Nielsen                             /s/ Jan P. Levine
W. Joseph Nielsen                                 Jan P. Levine
Assistant Attorney General                        PEPPER HAMILTON LLP
55 Elm Street                                     3000 Two Logan Square
P.O. Box 120                                      Eighteenth & Arch Streets
      Case 2:16-md-02724-CMR Document 1133 Filed 10/18/19 Page 2 of 2



Hartford, CT 06141-0120                            Philadelphia, PA 19103-2799
Tel: (860)808-5040                                 Tel: (215) 981-4000
Fax: (860)808-5033                                 Fax: (215) 981-4750
Joseph.Nielsen@ct.gov                              levinej@pepperlaw.com

Liaison Counsel for the States                     /s/ Sheron Korpus
                                                   Sheron Korpus
                                                   KASOWITZ BENSON TORRES LLP
/s/ William J. Blechman                            1633 Broadway
William J. Blechman                                New York, New York 10019
KENNY NACHWALTER, P.A.                             Tel: (212) 506-1700
1441 Brickell Avenue                               Fax: (212) 506-1800
Suite 1100                                         skorpus@kasowitz.com
Miami, Florida 33131
Tel: (305) 373-1000                                /s/ Saul P. Morgenstern
Fax: (305) 372-1861                                Saul P. Morgenstern
wblechman@knpa.com                                 ARNOLD & PORTER KAYE SCHOLER LLP
                                                   250 W. 55th Street
Liaison Counsel for Direct Action Plaintiffs       New York, NY 10019
and Counsel for the Kroger Direct Action           Tel: (212) 836-8000
Plaintiffs                                         Fax: (212) 836-8689
                                                   saul.morgenstern@apks.com


                                                   /s/ Laura S. Shores
                                                   Laura S. Shores
                                                   ARNOLD & PORTER KAYE SCHOLER LLP
                                                   601 Massachusetts Avenue
                                                   Washington, DC 20001
                                                   Tel: (202) 942-5000
                                                   Fax: (202) 942-5999
                                                   laura.shores@apks.com

                                                   /s/ Chul Pak
                                                   Chul Pak
                                                   WILSON SONSINI GOODRICH & ROSATI
                                                   Professional Corporation
                                                   1301 Avenue of the Americas, 40th Fl.
                                                   New York, NY 10019
                                                   Tel: (212) 999-5800
                                                   Fax: (212) 999-5899
                                                   cpak@wsgr.com

                                                   Defendants’ Liaison Counsel




                                               2
